Citation Nr: 1339599	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for pseudofolliculitis barbae, claimed as a skin rash.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to December 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a hearing before a Veterans Law Judge in his April 2010 substantive appeal.  However, in May 2010 and September 2011 written correspondence, the Veteran withdrew his request for a hearing.

This matter was previously before the Board in October 2012, when the Board remanded for additional development.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A remand of the Veteran's claims is again warranted.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

As the Board noted in its October 2012 Remand, at some point between June 2002 and August 2009, the Veteran's original claims file became missing.  The evidence of record includes an October 2009 lost file tracking sheet noting that the claims file was rebuilt.  The Board was presented with a rebuilt claims file, and the Board found that further attempts to rebuild the claims folder were needed.

In September 2013, after complying substantially with the terms of the Board's October 2012 Remand, the Appeals Management Center issued a supplemental statement of the case.  In October 2013, following the issuance of the supplemental statement of the case, the National Personnel Records Center provided VA with a complete copy of the Veteran's service personnel file, which had not previously been of record.  Accordingly, those records should be review on remand, determine if any further development of the record is warranted, and if the appeal remains denied, a supplemental statement of the case should be issued that considers those records.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the Veteran's claims, explicitly indicating that the Veteran's service personnel records have been considered.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

